         Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     16-CR-826-04 (PAE)
                         -v-
                                                                           ORDER
 DOMINGO RAMOS,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Domingo Ramos, who is

presently incarcerated at the MCC. Mr. Ramos’s letter addresses the events that led to his plea

and sentencing; expresses dismay that he has not been transferred to a long-term Bureau of

Prisons facility, which has resulted in his exposure to the coronavirus while at the MCC; and

seeks a sentence reduction. The Court directs Mr. Ramos’s attorney, Patrick Joyce, to respond

to this letter by the close of business Wednesday, June 3, 2020, including by making any legal

arguments on behalf of Mr. Ramos to the extent counsel determines he has a colorable

application for relief. The Court directs the Government to respond by Monday, June 8, 2020,

including by explaining why Mr. Ramos has not been transferred to a longterm BOP facility and

by giving a date certain for that transfer


       SO ORDERED.


                                                            
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 2, 2020
       New York, New York
Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 2 of 6
Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 3 of 6
Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 4 of 6
Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 5 of 6
Case 1:16-cr-00826-PAE Document 471 Filed 06/02/20 Page 6 of 6
